1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      SHERMAINE CARROLL,                                Case No. 2:17-cv-02237-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
       ANDREW SAUL, Acting Commissioner of
9      Social Security, 1

10                                 Defendant.

11

12          Magistrate Judge Carla L. Baldwin issued a Report and Recommendation (“R&R”)

13   (ECF No. 32) in this case on December 23, 2019. In the R&R Judge Baldwin recommends

14   that the Court deny Plaintiff Shermaine Carroll’s motion for remand (ECF No. 13) and grant

15   Defendant Commissioner Andrew Saul’s cross-motion to affirm (ECF No. 26). (ECF No.

16   32 at 1, 12.) The deadline to object to the R&R has expired and neither party has objected.

17   The Court is satisfied that there is no clear error on the face of the administrative record

18   and finds good cause to adopt the R&R. 2

19          It is therefore ordered that the Report and Recommendation (ECF No. 32) is

20   accepted.

21   ///
            1Former Commissioner Nancy A. Berryhill was the original Defendant in this action.
22
     Andrew Saul has been automatically substituted pursuant to Fed. R. Civ. P. 25(d) because
23   he is now the Commissioner of the Social Security Administration.
            2Where    a party fails to object, however, the court is not required to conduct “any
24
     review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
25   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.
     2003) (“De novo review of the magistrate judges’ findings and recommendations is
26   required if, but only if, one or both parties file objections to the findings and
     recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes
27
     (1983) (providing that the court “need only satisfy itself that there is no clear error on the
28   face of the record in order to accept the recommendation”).
1          It is further ordered that Carroll’s motion to remand (ECF No. 13) is denied.

2          It is further ordered that the Commissioner’s cross-motion to affirm (ECF No. 26) is

3    granted.

4          The Clerk of the Court is directed to enter judgment in accordance with this order

5    and close this case.

6          DATED THIS 7th day of January 2020.

7

8
                                             MIRANDA M. DU
9                                            CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
